475 F.2d 768
5 Fair Empl.Prac.Cas.  847, 5 Empl. Prac. Dec. P 8500Mrs. Linda NEWMON, Plaintiff-Appellant,v.DELTA AIR LINES, INC., Defendant-Appellee.
No. 72-2966.
United States Court of Appeals,Fifth Circuit.
March 5, 1973.

Howard Moore, Jr., Elizabeth R. Rindskopf, Atlanta, Ga., Jack Greenberg, New York City, for plaintiff-appellant.
Dean Booth, Michael C. Murphy, Atlanta, Ga., Sidney F. Davis, Legal Div. Delta Air Lines, Inc., Atlanta, Ga., for defendant-appellee.
Rita Page Reuss, Cleveland, Ohio, Vivian T. Kelsey, Berea, Ohio, for Women's Law Fund, Inc., amicus curiae.
Before JOHN R. BROWN, Chief Judge, and WISDOM and AINSWORTH, Circuit Judges.
PER CURIAM:


1
This is an appeal from the denial of a preliminary injunction in which Mrs. Newmon alleges that Delta Air Lines' maternity leave policy violates Title VII of the Civil Rights Act of 1964 [42 U.S.C.A. Sec. 2000e], and that as a result of that policy she suffered a loss of employee benefits including the right to reinstatement in her job at the end of the prescribed period subsequent to the birth of her child.


2
The record reflects that the trial court considered the importance of this question in light of the medical and industrial factors involved and concluded that the relief should await hearing on the merits.  Upon applying the usual standard, we find no abuse of discretion. Johnson v. Radford, 5 Cir., 1971, 449 F.2d 115; Southern Petroleum Corp. v. Harper, 5 Cir., 1960, 273 F.2d 715.


3
As this is a recurring problem of great importance, we feel that the case should be remanded forthwith for trial without delay under a high priority.


4
Affirmed.